DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin R. Jamieson on 5/21/2021.
The application has been amended as follows: 
In claim 1, lines 3-4, after “to form” please delete “a molded body configured as”.
In claim 6, line 9, after “second part in” please delete “the” and insert –a–.
In claim 6, lines 10, after “first part in” please delete “the” and insert –a–.
In claim 7, line 4, after “to form” please delete “a molded body configured as”.
Allowable Subject Matter
Claims 1-2, 4, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art, Bruhn (US 2011/0189046), as set forth in pp. 6-7 of the Office Action dated 12/24/2020, teaches a method for manufacturing a cutting tool insert (i.e., throw-away tip), comprising an injection molding operation of injecting a material to be molded into a mold to form a molded body which becomes the cutting tool insert (i.e., tip of the cutting tool), wherein the material is injected into the mold through a gate in the mold (Abstract, [0024]). Bruhn discloses wherein the gate 
However, Bruhn fails to teach or fairly suggest wherein along the circumferential direction of the mounting hole-forming surface, the gate differs in size in a thickness direction of the tip of the cutting tool. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2, 4, 6, and 10 further limit the subject matter of claim 1 and are thus also distinct over the prior art.
Regarding claim 7, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art, Bruhn (US 2011/0189046), as set forth in pp. 6-7 of the Office Action dated 12/24/2020, teaches a method for manufacturing a cutting tool insert (i.e., throw-away tip), comprising an injection molding operation of injecting a material to be molded into a mold to form a molded body which becomes the cutting tool insert (i.e., tip of the cutting tool), wherein the material is injected into the mold through a gate in the mold (Abstract, [0024]). Bruhn discloses wherein the gate “47” is located on an inner side of a part corresponding to an intersecting ridge part formed by a first surface “33” (i.e., major surface) and a second surface “35” (i.e., outer peripheral surface), as shown in Fig. 2 (Abstract, [0006]-[0007], [0023]-[0024]). Bruhn further teaches wherein the gate “47” is located at a mounting hole-forming surface of the mold corresponding to an inner surface of a mounting hole of the tip of the cutting tool, as shown in Figs 2, 4, and 6.
However, Bruhn does not teach or adequately suggest wherein the gate comprises a plurality of openings arranged in a circumferential direction of the mounting hole-forming surface. Thus, claim 7 is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734